     Case 2:16-cv-00302-NVW Document 332-1 Filed 05/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
 8
   Richard Di Donato, Individually and On         No. 16-cv-00302-NVW
 9 Behalf of All Others Similarly Situated,
                                                  CLASS ACTION
10                      Plaintiff,
                                                  [PROPOSED] ORDER
11         v.
12 Insys Therapeutics, Inc.; Michael L. Babich;
   Darryl S. Baker; and John N. Kapoor,
13
                        Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-00302-NVW Document 332-1 Filed 05/08/20 Page 2 of 2


 1         Pursuant to the Joint Notice of Settlement between Lead Plaintiff and Defendant
 2 Baker, and for good cause shown,
 3         IT IS ORDERED that this matter is stayed as to Defendant Baker pending the
 4 Court’s final approval of the settlement.
 5         IT IS FURTHER ORDERED that the Court’s decision on the pending Motion for
 6 Summary Judgment (Doc. 317) will not apply to Defendant Baker unless the Court does
 7 not approve the settlement between Lead Plaintiff and Defendant Baker.
 8         IT IS SO ORDERED.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               1
